United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 2, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 05-30234
                          Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

MELVIN LUTCHER, also known as Mel, also known as Big Mel;
MELVIN LUTCHER, JR.,

                                      Defendants-Appellants.

                        --------------------
           Appeal from the United States District Court
               for the Eastern District of Louisiana
                       USDC No. 2:03-CR-338-2
                        --------------------

Before KING, DeMOSS and PRADO, Circuit Judges.

PER CURIAM:*

     Melvin Lutcher (Lutcher, Sr.) and Melvin Lutcher, Jr.

(Lutcher, Jr.) appeal from their conviction of conspiring to

possess with intent to distribute crack cocaine and using a

communication facility in furtherance of a drug crime.

     The Lutchers contend that Special Agent Oliver McGill’s

testimony interpreting recorded telephone calls violated

FED. R. EVID. 701(b).   The admission of McGill’s testimony was not

an abuse of discretion.     See United States v. Miranda, 248 F.3d

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-30234
                               -2-

434, 440-41 (5th Cir. 2001).   McGill testified that he was the

case agent in the Lutchers’ case, and that he listened to almost

5,000 telephone calls in the case.    McGill became familiar with

the drug organization’s jargon as he listened to the calls and as

he participated in controlled transactions with the organization.

McGill debriefed as many as 50 individuals during the

investigation, and he was involved in physical surveillance of

members of the organization.   According to McGill, the drug

evidence seized in the case also helped him to understand the

jargon of the organization, by confirming that there was crack

cocaine in the residences that were mentioned.    McGill’s

inferences were rationally based on his own perceptions, and his

inferences were helpful to the jury to determine the meaning of

the jargon used by the drug traffickers in the case.     See

FED. R. EVID. 701.

     Lutcher, Sr., contends that the district court erred by

denying his motion for a new trial.    He argues that the evidence

of weapons seized from Dwayne Kennedy, Sterling Lewis, and

Andrese Villalobos that was put before the jury was irrelevant to

his guilt and was prejudicial to his defense.

     The district court did not abuse its discretion by denying

Lutcher, Sr.’s motion for a new trial.    See United States v.

Rasco, 123 F.3d 222, 228 (5th Cir. 1997).    The Government

provided Lutcher, Sr., with notice that firearms had been seized

from Kennedy, Villalobos, and Lewis.     Lutcher, Sr. did not move
                             No. 05-30234
                                  -3-

before trial to have firearms evidence suppressed.    Nor did

Lutcher, Sr., object contemporaneously when the firearms were

first mentioned and shown.    The district court excluded the

firearms evidence regarding Kennedy and Villalobos when

objections were made, and the district court instructed the jury

that it must base its verdict on legally admissible evidence and

testimony.   Juries are presumed to follow their instructions.

Zafiro v. United States, 506 U.S. 534, 540 (1993).    Lutcher did

not object to the firearm evidence regarding Lewis, and he

evidently sought to rely on that firearm evidence in his opening

statement and closing argument.

     AFFIRMED.